Case: 20-50516     Document: 00515869008         Page: 1     Date Filed: 05/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 19, 2021
                                  No. 20-50516                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edguin Ramon Rojas-Torres,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:19-CR-3887-1


   Before Jolly, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Edguin Ramon Rojas-Torres appeals the sentence imposed following
   his guilty plea to illegal reentry following removal in violation of 8 U.S.C.
   § 1326(a) and (b)(1). He argues that the district court erred in not allowing




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50516      Document: 00515869008          Page: 2    Date Filed: 05/19/2021




                                    No. 20-50516


   his defense counsel an opportunity to speak on his behalf at sentencing in
   violation of Federal Rule of Criminal Procedure 32(i)(4)(A)(i).
          Because defense counsel failed to object to the alleged Rule 32 error,
   our review is for plain error. United States v. Vasquez, 216 F.3d 456, 459 (5th
   Cir. 2000). To establish plain error, Rojas-Torres must show that the district
   court committed a clear or obvious error that affected his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If those requirements
   are met, we have the discretion to correct the error if it seriously affects the
   fairness, integrity, or public reputation of the proceedings. Id.
          Because the sentencing transcript indicates that counsel was afforded
   an opportunity to speak as required by Rule 32, it does not reflect any error,
   much less clear or obvious error. See Fed. R. Crim. P. 32(i)(4)(A)(i);
   Puckett, 556 U.S. at 135; Vasquez, 216 F.3d at 458-59. The district court’s
   judgment is therefore AFFIRMED.




                                          2